Cite as 2017 Ark. 240


                 SUPREME COURT OF ARKANSAS
                                       No.   CV-17-412

                                                 Opinion Delivered: August   3, 2017

NATASHA FURNISH                           APPEAL FROM THE CRAIGHEAD
                                APPELLANT COUNTY CIRCUIT COURT,
                                          WESTERN DISTRICT
V.                                        [NO. 16JV-15-410]

ARKANSAS DEPARTMENT OF HUMAN HONORABLE CINDY THYER,
SERVICES AND MINOR CHILDREN     JUDGE
                      APPELLEES
                                PETITION FOR REVIEW
                                GRANTED; COURT OF APPEALS’
                                OPINION VACATED; CASE
                                REMANDED TO COURT OF
                                APPEALS.


                                        PER CURIAM


        On May 15, 2017, appellant Natasha Furnish filed a petition for review of the court

 of appeals’ May 3, 2017 memorandum opinion summarily affirming the circuit court’s order

 terminating her parental rights to three of her children. We grant the petition for review,

 vacate the court of appeals’ opinion, and remand this case to the court of appeals for a full

 opinion as required by this court’s recent decision in Brookshire Grocery Co. v. Morgan, 2017
Ark. 221 (per curiam).

        In Brookshire, a workers’ compensation case in which the appellant had filed a petition

 for review of the court of appeals’ memorandum opinion, we overruled In re Memorandum

 Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985) (per curiam), and amended Arkansas

 Supreme Court Rule 5-2(e), both of which the court of appeals had relied on as authority

 for issuing memorandum opinions in certain cases. We then vacated the court of appeals’
                                    Cite as 2017 Ark. 240

opinion and remanded to that court for a full and meaningful analysis of the issues raised on

appeal.

          In light of Brookshire, we vacate the court of appeals’ May 3, 2017 opinion in the

present case and remand to that court for a full analysis. We further note our concern with

the use of a memorandum opinion in a case involving the termination of parental rights. As

Furnish asserts in her petition for review, the use of such opinions in termination cases is

inconsistent with the procedural and constitutional safeguards that have been required by

this court in these cases.

          Petition for review granted; court of appeals’ opinion vacated; case remanded to

court of appeals.




                                              2